         Case 1:16-cr-00692-JMF Document 339 Filed 08/07/19 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      August 7, 2019

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:      United States v. Janis Berns, S22 16 Cr. 692 (JMF)

Dear Judge Furman:

        The defendant in this case, Janis Berns (“Berns” or “the defendant”), is scheduled to be
sentenced on August 14, 2019, having pleaded guilty to conspiracy to commit bank fraud and wire
fraud. The Government respectfully submits this letter in advance of the sentencing. In a plea
agreement between the parties, the Government and the defendant stipulated to a United States
Sentencing Guidelines (“Guidelines”) range of 33 to 41 months’ imprisonment. For the reasons
set forth below, the Government submits that a sentence within that stipulated Guidelines range is
warranted in this case.

   A. Offense Conduct

             1. The Fraud Scheme

        As the Court is aware, this case involves a wire fraud and money laundering conspiracy by
a network of individuals located in the United States and overseas. The conspiracy has targeted
victims principally through variations on an internet fraud: a member of the conspiracy posts an
advertisement for a car, boat, tractor, kitchen appliance, or other singular, expensive, and fungible
property for sale on the internet. See U.S. Probation Office’s Final Presentence Report, dated May
21, 2019 (“PSR”), ¶ 8. These advertisements are typically posted on well-known website
involving either auctions or direct sales, such as eBay or Craigslist. Id. Though posted on sites
where unaffiliated sellers can attempt transactions, the conspiracy often fraudulently utilizes the
names, logos, and business pedigree of legitimate businesses to give the veneer of credibility to
the ads, and take advantage of positive reviews attributed to the true businesses. Id.

        After a prospective victim makes an inquiry in response to an advertisement, the members
of the conspiracy controlling the fake ads negotiate with the buyers, typically via e-mail. Id. ¶ 9.
Again, the e-mail addresses mimic or duplicate those of the legitimate businesses. Id. The
conspirators and victims come to an agreement, at which point, the conspirators provide wiring
instructions to the victims. Id. Maintaining the illusion of legitimacy, conspirators suggest an
         Case 1:16-cr-00692-JMF Document 339 Filed 08/07/19 Page 2 of 5
                                                                                           Page 2


arms-length transaction by directing victims to third-party bank accounts, which are either
corporate or business accounts. Id. Those accounts are opened at the banks in the names of shell
corporations established for the purpose of furthering the fraud. Id. Once recruited by the
conspiracy, members responsible for the bank accounts are named as the principals of the shell
corporations, and in turn open accounts at multiple banks to await transfer of victim funds as
directed by the co-conspirators controlling the online advertisements. Id. ¶¶ 8, 9.

        Victims then wire funds into the shell corporation bank accounts, believing they are
transmitting funds in order to, for example, purchase a vehicle and pay for its transportation. Id.
¶¶ 9, 10. Next, conspirators who have established the accounts are alerted to the money transfers
by other members of the scheme. The same or next day of the transfer, members of the scheme
controlling the accounts head to the banks and begin withdrawing funds. Id. ¶ 10. The withdrawals
are made in cash, from both ATMs and the tellers at bank counters. Id. Where practicable, the
withdrawals are under $10,000, to avoid reporting requirements and evade scrutiny by bank and
law enforcement officials. Id.

       During this short period, victims are unaware that their funds are being drained, and the
overriding goal of the conspirators is to take all the money before the funds can be frozen and
otherwise stopped. To accomplish this, conspirators will withdraw funds from numerous bank
branches in rapid succession, frequently on the same day. After funds are withdrawn, money is
then distributed amongst the conspiracy in various ways, including via wiring or physical
transportation, principally from within the United States back to Europe. Id. Victims do not ever
receive the items they believed they were purchasing, and are generally unable to recoup their
funds once the money has been withdrawn from the accounts. Id.

           2. The Defendant’s Conduct

        Berns was a member of the conspiracy who traveled to the United States, opened bank
accounts, and withdrew victim funds. Id. ¶¶ 12-14, 16-18, 33. Berns entered the United States at
Miami International Airport on or about October 30, 2018 on a tourist visa. Id. ¶¶ 12, 75. He lived
in the Miami area through the time of his arrest on December 2, 2018, when he and three other co-
conspirators were attempting to leave the United States at John F. Kennedy International Airport
(“JFK”). Id. ¶¶ 32, 75. At around the same time of his arrival in the United States, a corporation
named “JNBR Services Inc.” was incorporated with the Florida Department of State in Berns’s
name and using his personal information. Id. ¶ 13. Once in the United States, Berns used the
JNBR Services Inc. name to open business or corporate bank accounts at three banks. Id. ¶¶ 14,
16. Victim funds were wired to these accounts throughout November 2018, and Berns personally
entered bank branches and withdrew victim funds from the JNBR Services Inc. accounts. Id. ¶ 33.

        Upon his arrest, the defendant acknowledged that he was recruited in Latvia for the purpose
of traveling to the United States and, once here, establishing bank accounts and withdrawing
money from those accounts. Id. Berns was met in the United States by a “handler” (“CC-1”), who
assisted him in establishing bank accounts and accompanied him to conduct withdrawals at banks.
Id. In total, the bank accounts established by Berns received $380,345 in victim funds, and Berms
withdrew $348,900 of victim funds from his accounts. Id. ¶ 49. The defendant claimed that he
         Case 1:16-cr-00692-JMF Document 339 Filed 08/07/19 Page 3 of 5
                                                                                           Page 3


kept approximately $10,000 of the money he withdrew from these accounts as payment, and he
had $7,100 in cash on his person at the time of his arrest. Id. ¶ 33.

           3. The Status of Co-Defendants’ Cases

       Twenty co-conspirators have been charged in the case pending before this Court to date,
and nine have been sentenced by Your Honor. Id. ¶ 5.
        Berns is most similarly situated to the three co-defendants with whom he was arrested—
Raitis Grigorjevs (sentenced to one year and one day); Agris Petrovs (scheduled to be sentenced
on August 27, 2019); and Valters Volksons (scheduled to be sentenced on September 4, 2019).
These four individuals were all recruited abroad to participate in the fraud scheme, and all entered
the United States on tourist visas in or around October and November 2018 and resided together
in the Miami area. Id. ¶¶ 12, 33-34, 36, 38. On November 28, 2018, another co-defendant, Martins
Apskalns, was arrested in Latvia, and Apskalns consented to a search of his cell phone, which
revealed text messages between Apskalns and CC-1, the “handler” on the ground in the United
States, spelling out the fraud scheme—including detailed messages related to victim transfers into
accounts opened by Grigorjevs, Berns, Petrovs, and Volksons and corresponding withdrawals
conducted by these four individuals. Id. ¶¶ 15-26, 31. Following Apskalns’s arrest, Grigorjevs,
Berns, Petrovs, and Volksons were instructed to fly home immediately because something had
happened in Latvia, and all four were arrested together on December 2, 2018 when attempting to
leave the United States at JFK airport. Id. ¶ 32.
        Other than the three individuals with whom Berns was arrested at JFK, Berns is most
similarly situated to Toms Saulgriezis. It is the Government’s understanding that Berns,
Grigorjevs, Petrovs, Volksons, and Saulgriezis were supervised by the same individual in Latvia.
Although fewer victim funds were transferred into Saulgriezis’s bank accounts than into Berns’s
bank accounts—which is largely a function of the magnitude of each transfer, as the two had a
similar number of victims—Saulgriezis engaged in illegal activity in the United States for a
lengthier period of time than Berns.

   B. The Plea and Guidelines Calculation

        On December 2, 2018, Berns was arrested along with three other co-conspirators at JFK.
Id. On April 30, 2019, pursuant to a plea agreement, Berns pleaded guilty to conspiracy to commit
bank and wire fraud, as charged in a one-count superseding Information. Id. ¶ 3. In the plea
agreement, the parties stipulated to a Sentencing Guidelines offense level of 20 and a criminal
history category of I, resulting in a Guidelines range of 33 to 41 months’ imprisonment. Id. The
PSR is in accord with the stipulated Guidelines range in the plea agreement. Id. ¶ 101.

   C. Discussion

           1. Applicable Law

       As the court is aware, the Guidelines still provide important guidance to the Court
following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d
103 (2d Cir. 2005). Indeed, although Booker held that the Guidelines are no longer mandatory, it
         Case 1:16-cr-00692-JMF Document 339 Filed 08/07/19 Page 4 of 5
                                                                                             Page 4


also held that they remain in place and that district courts must “consult” the Guidelines and “take
them into account” when sentencing. Booker, 543 U.S. at 264. As the Supreme Court stated, “a
district court should begin all sentencing proceedings by correctly calculating the applicable
Guidelines range,” which “should be the starting point and the initial benchmark.” Gall v. United
States, 552 U.S. 38, 49 (2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing,
as set forth below; (3) “the kinds of sentences available”; (4) the Guidelines range itself; (5) any
relevant policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted
sentence disparities among defendants”; and (7) “the need to provide restitution to any victims,”
18 U.S.C. § 3553(a)(1)-(7). See Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

               (A)     to reflect the seriousness of the offense, to promote respect for the law, and
                       to provide just punishment for the offense;
               (B)     to afford adequate deterrence to criminal conduct;
               (C)     to protect the public from further crimes of the defendant; and
               (D)     to provide the defendant with needed educational or vocational training,
                       medical care, or other correctional treatment in the most effective manner.

    18 U.S.C. § 3553(a)(2).

           2. A Guidelines Sentence Is Reasonable in This Case

        The Government respectfully submits that a sentence within the Guidelines range to which
the parties stipulated of 33 to 41 months’ imprisonment is sufficient, but not greater than necessary,
to comply with the purposes of sentencing. Weighing the applicable factors under 18 U.S.C. §
3553(a)(2), it is clear that the seriousness of the offense, and the need to promote respect for the
law, provide just punishment, afford adequate deterrence and protect the public, are all significant
considerations in crafting a just sentence given the conduct at issue in this case.

        First, a Guidelines sentence is necessary to reflect the seriousness of the defendant’s
conduct, to promote respect for the law, and to provide just punishment. The conspiracy outlined
herein resulted in millions of dollars in losses to consumers. As this Court is aware and has
previously acknowledged while sentencing co-conspirators, the victims of the conspiracy have by
and large been everyday Americans. As reflected in victim impact statements, many victims
devoted considerable savings and emotional investment to their intended purchases – frequently
classic cars or farm equipment or machinery. 1 Many of the victims have reported saving funds
and waiting for the right opportunity, and nearly all describe their surprise at being taken by a
complex scam. The conspirators went to impressive lengths; far from a random, mass e-mail

1
    Victim impact statements will be submitted to the Court and counsel under separate cover.
         Case 1:16-cr-00692-JMF Document 339 Filed 08/07/19 Page 5 of 5
                                                                                           Page 5


conceit that would take a substantial share of unsophisticated victims, the conspirators posted ads
using real business identities, took pains to provide photographs, VIN numbers, registration
information, insurance history, and detailed records about the cars in an effort to prove their
authenticity and bona fides as dealers.

        The defendant’s role in the case was therefore critical. By impersonating a shell
corporation and opening corporate banking accounts, the defendant played a crucial part in
convincing even careful victims to part with tens of thousands of dollars. Believing they were
sending their money to a business – with all the legitimacy and protection that sense conveyed –
the victims did not suspect their money was vanishing without any real possibility of recourse.
The Government does not contend that the defendant was personally posting the ads or acting as
the principal contact with the victims, but his role implicated fundamental and repeated
misrepresentations to the banks and direct contact with the victim funds, some of which he kept,
and some of which he passed along to co-conspirators. Simply put, the fraud cannot be completed
without front-line participants like the defendant.

        Second, a sentence within the stipulated Guidelines range is significant, and is necessary
to afford adequate deterrence to both the defendant as well as others similarly situated. While
specific deterrence is relevant to the defendant’s case, the Government submits that general
deterrence is the more resonant concern here. As is evidenced by the size of this case, the amount
of loss to victims, and the number of victims, the crimes committed by the defendant are both
incredibly serious and all too common. A sentence within the Guidelines range will help send a
message to other individuals that taking part in such activity is not a risk-free enterprise.

       The stipulated range fairly accounts for the length of the defendant’s participation in the
fraudulent activity, his use of multiple accounts through which victim funds passed, and the
seriousness of the impact on the victims of the conspiracy. To reflect Berns’s relative culpability,
a Guidelines sentence between 33 and 41 months is appropriate.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                          by: _______________
                                              Emily A. Johnson / Matthew J.C. Hellman /
                                              Daniel G. Nessim
                                              Assistant United States Attorneys
                                              (212) 637-2409 / -2278 / -2486

cc:    Patrick Joyce (by ECF)
